Citation Nr: 0309950	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  99-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism. 

2.  Entitlement to service connection for 
osteoarthritis/rotator cuff tendinitis of the right shoulder. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

Subsequent to the certification of the appeal to the Board in 
November 2002, the Board undertook additional development 
with respect to the veteran's appeal.  Some provisions of the 
Board's development authority have been invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304-7305-7316 (Fed. Cir. May 1, 2003).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After ensuring that the provisions of 
the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002), have been complied with, the 
RO should, after consideration of all the 
evidence of record, readjudicate all the 
issues on appeal. 

2.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



